DETAILED ACTION
This action is responsive to the claim amendments and Applicant Remarks filed 14 March 2022. Examiner acknowledges the amendments to claims 21, 40, and 42-44. Claims 21-35 and 40-44 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 April 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Videbaek (US-20110054350-A1, previously presented) in view of Trezza (US-8337415-B1, previously presented).
Regarding claim 21, Videbaek teaches a core needle biopsy device, comprising (a) a needle assembly, the needle assembly including a piercer and a hollow cutter, the piercer including a sharp distal tip, the piercer being slidably disposed within the cutter to sever a tissue sample (biopsy probe 44 includes a sample basket 441 and a cutter cannula 442. Sample basket 441 has a sharpened tip 443 to aid in puncturing tissue…Sample basket 441 and a cutter cannula 442 are configured to be individually movable along a longitudinal axis 445 (Videbaek, Paragraph [0047]), (b) a cutter drive assembly configured to selectively fire the cutter (first driven unit 421 may be in the form of a linear slide that is drivably engaged with first drive 361 of driver assembly 12, which in turn drives cutter cannula 442 (Paragraph [0048])), (c) a piercer drive assembly configured to selectively fire the piercer (The second driven unit 422 may include a flexible toothed rack 50 and a gear train 52. Flexible toothed rack 50 is connected to sample basket 441, and gear train 52 is engaged with the teeth of flexible toothed rack 50. In operation, second drive 362 transfers rotary motion to gear train 52, and in turn gear train 52 engages flexible toothed rack 50 to move sample basket 441 (Paragraph [0049])), (d) a drive assembly configured to sequentially move both the cutter drive assembly and the piercer drive assembly, wherein the drive assembly is further configured to retract the piercer independently of the cutter while the needle assembly is disposed within a patient to expose a distal portion of the piercer to an exterior of a patient while at least a portion of the piercer remains within the cutter (first driven unit 421…drives cutter cannula 442 in a second direction 48 opposite to first direction 46 to sever tissue prolapsed into sample notch 444 (Paragraph [0048]); gear train 52 engages flexible toothed rack 50 to move sample basket 441 linearly to transport the tissue captured in sample notch 444 out of the body of the patient (Paragraph [0049]); wherein first driven unit 421 moving in an opposite direction and gear train 52 moving to transport the tissue out of the body comprise the drive assembly).
However, Videbaek fails to explicitly disclose that the drive assembly includes a lead screw configured to translate a portion of the piercer drive assembly and the cutter drive assembly, the lead screw being further configured to retract the piercer relative to the cutter while the needle assembly is disposed within a patient to expose a distal portion of the piercer to an exterior of a patient while at least a portion of the piercer remains within the cutter, and wherein the lead being offset relative to a longitudinal axis defined by the needle assembly. Trezza discloses a biopsy device comprising a piercer and cutter, wherein Trezza teaches a lead screw configured to translate a portion of the piercer drive assembly and the cutter drive assembly (Element 202 as seen in Trezza, Figures 8A-C), the lead screw being further configured to retract the piercer independently of the cutter while the needle assembly is disposed within a patient to expose a distal portion of the piercer to an exterior of a patient while at least a portion of the piercer remains within the cutter (Trezza, Col 10, lines 31-35), and wherein the lead being offset relative to a longitudinal axis defined by the needle assembly (Trezza, Col 8, lines 59-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek so as to incorporate the core needle biopsy device having the drive assembly include a lead screw configured to translate a portion of the piercer drive assembly and the cutter drive assembly, the lead screw being further configured to retract the piercer independently of the cutter while the needle assembly is disposed within a patient to expose a distal portion of the piercer to an exterior of a patient while at least a portion of the piercer remains within the cutter, and wherein the lead being offset relative to a longitudinal axis defined by the needle assembly as taught by Trezza, as this amounts to a mere simple substitution of parts of one method for movement of the carriages for another, with the similar expected result of moving carriages (MPEP 2143(B)), as well as allowing for different movement speeds to control the speed of one carriage relative to another (Trezza, Col 10, lines 31-35).
Regarding claim 23, Videbaek in view of Trezza teaches the core needle biopsy device of claim 21, but Videbaek fails to explicitly disclose the lead screw including a first threaded portion and a second threaded portion, the first threaded portion including threads having a first pitch, the second threaded portion including threads having a second pitch, the first pitch being different relative to the second pitch. Trezza discloses a lead screw (Element 202 as seen in Trezza, Figures 8A-C), wherein the lead screw includes a first threaded portion and a second threaded portion (Col 7, lines 57-60), wherein the first threaded portion includes threads having a first pitch (Col 7, lines 57-60), wherein the second threaded portion includes threads having a second pitch (Col 7, lines 57-60), wherein the first pitch is different relative to the second pitch (Col 7, lines 57-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek so as to incorporate the needle cocking assembly including a lead screw, wherein the lead screw includes a first threaded portion having a first pitch and a second threaded portion having a second pitch different from the first pitch as taught by Trezza, as this amounts to a mere simple substitution of parts of one method for movement of the carriages for another, with the similar expected result of moving carriages (MPEP 2143(B)), as well as allowing for different movement speeds to control the speed of one carriage relative to another (Trezza, Col 10, lines 31-35).
Regarding claim 24, Videbaek in view of Trezza teaches the core needle biopsy device of claim 23, but Videbaek fails to explicitly disclose the first threaded portion being configured to engage the cutter drive assembly, the second threaded portion being configured to engage the piercer drive assembly. However, Trezza discloses that the second threaded portion of the modified Videbaek in view of Trezza is configured to engage a plunger located within the cutter (Trezza, Col 5, lines 4-5; Col 9, lines 5-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek in view of Trezza so as to incorporate the second threaded portion of Videbaek in view of Trezza being configured to engage the drive assembly of Videbaek as this amounts to a mere simple substitution of parts of one method for movement of the assembly for another, with the similar expected result of moving an assembly (MPEP 2143(B)), as well as allowing for different movement speeds to control the speed of the drive assembly relative to the cutter drive assembly (Trezza, Col 10, lines 31-35).
Regarding claim 25, Videbaek in view of Trezza teaches the core needle biopsy device of claim 24, but Videbaek fails to explicitly disclose the drive assembly further including a carriage nut disposed on the lead screw, the carriage nut including a threaded portion. Trezza discloses a drive assembly that further includes a carriage nut disposed on the lead screw (Trezza, Col 9, lines 5-8), wherein the carriage nut includes a threaded portion (Trezza, Col 9, lines 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek in view of Trezza so as to incorporate the drive assembly further including a carriage nut disposed on the lead screw, wherein the carriage nut includes a threaded portion as taught by Trezza so as to allow for linear movement of a carriage relative to rotational movement of the carriage nut about the lead screw (Trezza, Col 10, lines 41-46).
Regarding claim 26, Videbaek in view of Trezza teaches the core needle biopsy device of claim 25, Videbaek fails to explicitly disclose the threaded portion of the carriage nut being configured to engage the piercer drive assembly. Trezza discloses that the threaded portion of the carriage nut is configured to engage a plunger carriage (Trezza, Col 9, lines 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek in view of Trezza so as to incorporate the threaded portion of the carriage nut to be configured to engage the piercer drive assembly as taught by the mechanism of Trezza wherein the threaded portion of the carriage nut is configured to engage a plunger carriage, as this amounts to mere simple substitution of one method for moving the piercer drive assembly for another with the similar expected result of allowing for movement of the piercer drive assembly (MPEP 2143(B)), as well as allowing for different movement speeds to control the speed of the drive assembly relative to the cutter drive assembly (Trezza, Col 10, lines 31-35).
Regarding claim 27, Videbaek in view of Trezza teaches the core needle biopsy device of claim 26, but Videbaek fails to explicitly disclose the carriage nut being axially movable in response to axial movement of the carriage nut. Trezza discloses that the carriage nut is axially movable with a plunger carriage (Trezza, Col 9, lines 12-14; wherein in the current modification, the carriage nut is engaged with the drive assembly, corresponding the Trezza’s plunger carriage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek in view of Trezza so as to incorporate the carriage nut to be axially movable with the drive assembly as taught by the mechanism of Trezza’s carriage nut being axially movable with a plunger carriage (Trezza, Col 9, lines 12-14), as this amounts to mere simple substitution of one method for moving the piercer drive assembly for another with the similar expected result of allowing for movement of the piercer drive assembly (MPEP 2143(B)), as well as allowing for different movement speeds to control the speed of the drive assembly relative to the cutter drive assembly (Trezza, Col 10, lines 31-35).
Regarding claim 28, Videbaek in view of Trezza teaches the core needle biopsy device of claim 26, but Videbaek fails to explicitly disclose the piercer drive assembly being axially movable in response to axial movement of the carriage nut. Trezza discloses that a plunger carriage is axially movable in response to axial movement of the carriage nut (Trezza, Col 9, lines 12-14; wherein in the current modification, the carriage nut is engaged with the piercer drive assembly, corresponding to Trezza’s plunger carriage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek in view of Trezza so as to incorporate the piercer drive assembly being axially movable in response to axial movement of the carriage nut as taught by the mechanism of Trezza’s plunger carriage being axially movable in response to axial movement of the carriage nut (Trezza, Col 9, lines 12-14), as this amounts to mere simple substitution of one method for moving the piercer drive assembly for another with the similar expected result of allowing for movement of the piercer drive assembly (MPEP 2143(B)), as well as allowing for different movement speeds to control the speed of the drive assembly relative to the cutter drive assembly (Trezza, Col 10, lines 31-35).
Regarding claim 29, Videbaek in view of Trezza teaches the core needle biopsy device of claim 26, the piercer drive assembly being axially movable in response to rotational movement of the carriage nut. Trezza discloses that a plunger carriage is axially movable in response to rotational movement of the carriage nut (Trezza, Col 9, lines 12-14; wherein in the current modification, the carriage nut is engaged with the piercer drive assembly, corresponding to Trezza’s plunger carriage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek in view of Trezza so as to incorporate the piercer drive assembly being axially movable in response to rotational movement of the carriage nut as taught by the mechanism of Trezza’s plunger carriage being axially movable in response to rotational movement of the carriage nut (Trezza, Col 9, lines 12-14), as this amounts to mere simple substitution of one method for moving the piercer carriage for another with the similar expected result of allowing for movement of the piercer drive assembly (MPEP 2143(B)), as well as allowing for different movement speeds to control the speed of the drive assembly relative to the cutter drive assembly (Trezza, Col 10, lines 31-35).
Regarding claim 30, Videbaek in view of Trezza teaches the core needle biopsy device of claim 21, further comprising a release assembly, the release assembly being in communication with at least a portion of the cutter drive assembly and the piercer drive assembly to selectively initiate firing of the cutter and the piercer (Wherein the transmission device 28 and driver assembly 12 comprise the release assembly; first driven unit 421 is drivably engaged with first drive 361 of electrical drive assembly 36 of driver assembly 12. Second driven unit 422 is drivably engaged with second drive 362 of electrical drive assembly 36 of driver assembly 12 (Paragraph [0046]); wherein the transmission device 28 and driver assembly 12 comprising parts configured to move the cutter carriage and piercer carriage, as shown in the rejection of claim 21, reads on the needle cocking assembly).
Regarding claim 31, Videbaek in view of Trezza teaches the core needle biopsy device of claim 30, but Videbaek fails to explicitly disclose the release assembly including a rotatable member configured to move at least a portion of the release assembly to thereby initiate firing of the cutter and the piercer in a predetermined sequence. Trezza discloses a release assembly that includes a including a rotatable member configured to move at least a portion of the release assembly to thereby initiate firing of the cutter and a plunger in a predetermined sequence (Trezza, Col 5, lines 44-47; Col 10, lines 31-35).
Regarding claim 32, Videbaek in view of Trezza teaches the core needle biopsy device of claim 21, but Videbaek fails to explicitly disclose at least a portion of the cutter drive assembly and the piercer drive assembly being driven by a spring. Trezza discloses that at least a portion of the cutter carriage is driven by a spring (Col 8, lines 23-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek so as to incorporate driving at least a portion of the cutter drive assembly with a spring as taught by Trezza in order to allow for the biasing of the cutter drive assembly to be reengaged so as to be ready to be used again (Trezza, Col 8, lines 23-28). It would have been similarly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek so as to incorporate driving at least a portion of the piercer drive assembly with a spring as taught by Trezza in order to allow for the biasing of the piercer carriage to be reengaged so as to be ready to be used again (Trezza, Col 8, lines 23-28).
Regarding claim 33, Videbaek in view of Trezza teaches the core needle biopsy device of claim 21, at least a portion of the cutter carriage drive assembly and the piercer drive assembly being driven by a motor (First drive 361 may include an electrical motor 381 and a motion transfer unit 401. Second drive 362 may include an electrical motor 382 and a motion transfer unit 402 (Paragraph [0038])).
Regarding claim 34, Videbaek in view of Trezza teaches the core needle biopsy device of claim 33, the motor being an electric motor (Paragraph [0038]).
Regarding claim 35, Videbaek in view of Trezza teaches the core needle biopsy device of claim 21, the drive assembly being configured to retract at least a portion of the piercer drive assembly when retracting the piercer (gear train 52 engages flexible toothed rack 50 to move sample basket 441 linearly to transport the tissue captured in sample notch 444 out of the body of the patient (Paragraph [0049]); wherein gear train 52 moving to transport the tissue out of the body comprises part of the piercer retraction assembly, wherein the second driven unit 422, which corresponds to Applicant’s piercer carriage, may include a gear train 52, which corresponds to Applicant’s piercer retraction assembly).
Claims 40, 41, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Videbaek in view of Trezza and Long (US-20200187919-A1).
Regarding claim 40, Videbaek teaches a method for collecting a tissue sample using a core needle biopsy device, the method comprising (a) cocking a piercer and a cutter (Videbaek, Paragraph [0045, 0048, 0049]), (b) firing the piercer distally from a cocked position to a distal position, wherein the piercer is disposed within the cutter (Paragraph [0047, 0049]), (c) firing the cutter distally from a cocked position to a distal position after firing the piercer to sever a first tissue sample using the cutter (Videbaek, Paragraph [0048]), (d) retracting the piercer while the cutter remains in the distal position to collect the first tissue sample severed by the cutter (Paragraph [0048, 0049]), (e) collecting the first tissue sample through a tissue window defined by the cutter (biopsy probe 44 includes a sample basket 441 and a cutter cannula 442. Sample basket 441 has a sharpened tip 443 to aid in puncturing tissue and has a sample notch 444 in the form of a recessed region for receiving a biopsy tissue sample (Paragraph [0047])), and (f) repeating steps (a)-(d) to collect a second tissue sample (Sample collection tank 88 defines a single collection cavity 94 (see FIG. 9) configured for receiving multiple tissue sample (Paragraph [0032])). However, Videbaek fails to explicitly disclose that the step of cocking a piercer and cutter is done using a single lead screw to move both the piercer and the cutter and the step of retracting the piercer via the single lead screw. Trezza discloses a step of cocking a piercer and cutter using a single lead screw to move both the piercer and the cutter (Trezza, Col 8, lines 16; Col 9, lines 5-11) and a step of retracting the piercer via the single lead screw relative to the cutter (Trezza, Col 8, lines 40-42; Col 10, lines 31-35). Furthermore, Trezza teaches cocking a cutter to compress a resilient member in communication with the cutter (Trezza, Col 6, lines 14-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for collecting a tissue sample using a core needle biopsy device as taught by Videbaek so as to incorporate cocking a piercer and a cutter using a single lead screw to move both the piercer and the cutter and a step of retracting the piercer via the single lead screw as taught by Trezza as this amounts to a mere simple substitution of parts of one method for movement of the cutter and piercer for another, with the similar expected result of moving the cutter and piercer (MPEP 2143(B)). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Videbaek so as to incorporate the step to compress a resilient member in communication with the cutter as taught by Trezza in order to assist in the movement of the cutter (Trezza, Col 6, lines 14-19).
However, Videbaek in view of Trezza fails to teach the limitation to compress a resilient member in communication with the piercer. Long discloses a biopsy device, wherein Long further discloses a step to compress a resilient member in communication with the piercer (In some embodiments, the actuator may be biased by a spring or the like to provide a rapid cutting motion (Long, Paragraph [0080]); the biasing mechanism may comprise one or more springs or deformable members arranged to control the flexibility of the cannula 102 (Long, Paragraph [0131])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Videbaek in view of Trezza so as to incorporate the step to compress a resilient member in communication with the piercer as taught by Long so as to provide a rapid cutting motion to acquire a sample (Long, Paragraph [0080])).
Regarding claim 41, Videbaek in view of Trezza and Long teaches the method of claim 40, but Videbaek fails to disclose the step of firing the cutter including a rotating a rotatable member to actuate one or more releases associated with the cutter, the piercer, or both the cutter and the piercer. Trezza discloses a step of firing the cutter including a rotating a rotatable member to actuate one or more releases associated with the cutter, the piercer, or both the cutter and the piercer (Trezza, Col 7, lines 39-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Videbaek in view of Trezza and Long so as to incorporate the step of firing the cutter including a rotating a rotatable member to actuate one or more releases associated with the cutter, the piercer, or both the cutter and the piercer as taught by Trezza as this allows for different movement speeds to control the speed of the piercer retraction assembly relative to the cutter carriage (Trezza, Col 10, lines 31-35).
Regarding claim 43, Videbaek teaches a core needle biopsy device, comprising: (a) a needle assembly, the needle assembly including a piercer and a hollow cutter, the piercer including a sharp distal tip, the piercer being slidably disposed within the cutter to sever a tissue sample; (b) a cutter carriage associated with the cutter; (c) a piercer carriage associated with the piercer; and (d) a drive assembly configured to sequentially move both the cutter carriage and the piercer carriage, but Videbaek fails to explicitly disclose the drive assembly including a dual pitch lead screw, the dual pitch lead screw being configured to translate the cutter carriage and the piercer carriage simultaneously to compress a spring associated with the cutter carriage and the piercer carriage. Trezza discloses a drive assembly including a dual pitch lead screw, the dual pitch lead screw being configured to translate the cutter carriage and the piercer carriage simultaneously to compress the cutter carriage and the piercer carriage (Trezza, Col 10, lines 31-35). Furthermore, Trezza teaches the step to compress a spring configured to drive movement of the cutter carriage (Trezza, Col 6, lines 14-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek in view of Trezza so as to incorporate the drive assembly including a dual pitch lead screw, the dual pitch lead screw being configured to translate the cutter carriage and the piercer carriage simultaneously to compress a spring associated with the cutter carriage and the piercer carriage as taught by Trezza as this amounts to mere simple substitution of one method for moving the piercer carriage for another with the similar expected result of allowing for movement of the piercer carriage (MPEP 2143(B)), as well as allowing for different movement speeds to control the speed of the piercer retraction assembly relative to the cutter carriage (Trezza, Col 10, lines 31-35). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Videbaek so as to incorporate the step to compress a resilient member in communication with the cutter as taught by Trezza in order to assist in the movement of the cutter (Trezza, Col 6, lines 14-19).
However, Videbaek in view of Trezza fails to teach the limitation to compress a resilient member in communication with the piercer. Long discloses a biopsy device, wherein Long further discloses a step to compress a spring configured to drive movement of the piercer carriage (In some embodiments, the actuator may be biased by a spring or the like to provide a rapid cutting motion (Long, Paragraph [0080]); the biasing mechanism may comprise one or more springs or deformable members arranged to control the flexibility of the cannula 102 (Long, Paragraph [0131])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Videbaek in view of Trezza so as to incorporate the step to compress a resilient member in communication with the piercer as taught by Long so as to provide a rapid cutting motion to acquire a sample (Long, Paragraph [0080])).
Claims 42 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Videbaek in view of Trezza and Long as applied to claims 40 and 43 above, respectively, and further in view of Cesarini (US-7226459-B2, previously presented).
Regarding claim 42, Videbaek in view of Trezza and Long teaches the method of claim 40, but Videbaek fails to disclose the step of retracting the piercer being performed using a first threading on the single lead screw. Trezza discloses the step of retracting the piercer being performed using a first threading on the single lead screw (Trezza, Col 8, 28-42). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Videbaek so as to incorporate the step of retracting the piercer being performed using a first threading on the single lead screw as taught by Trezza, allowing for different movement speeds to control the speed of one carriage relative to another (Trezza, Col 10, lines 31-35).
However, while Trezza discloses that a variety of other ways to associate the lead screw with the cutter and the plunger may be utilized (Trezza, Col 10, lines 55-65), Videbaek in view of Trezza and Long fails to explicitly disclose the first threading being in an opposite direction (see 112(a)/(b) rejections above) of a second threading on the single lead screw. Cesarini discloses a first pitch being in an opposite direction of the second pitch (Cesarini, Col 4, lines 6-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Videbaek in view of Trezza so as to incorporate the first pitch being in an opposite direction of the second pitch as taught by Cesarini as this amounts to mere simple substitution of one method of controlling the speed of a carriage for another (MPEP 2143(I)(B)).
Regarding claim 44, Videbaek in view of Trezza and Long teaches the core needle biopsy device of claim 43, but Videbaek fails to explicitly disclose that the dual pitch lead screw including a first threading defining a first pitch and a second threading defining a second pitch. Trezza discloses the dual pitch lead screw including a first threading defining a first pitch and a second threading defining a second pitch (Trezza, Col 10, lines 31-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek in view of Trezza and Long so as to incorporate the dual pitch lead screw including a first threading defining a first pitch and a second threading defining a second pitch as taught by Trezza, allowing for different movement speeds to control the speed of one carriage relative to another (Trezza, Col 10, lines 31-35).
However, while Trezza discloses that a variety of other ways to associate the lead screw with the cutter and the plunger may be utilized (Trezza, Col 10, lines 55-65), Videbaek in view of Trezza fails to explicitly disclose the first pitch being in an opposite direction (see 112(a)/(b) rejections above) of the second pitch. Cesarini discloses a first pitch being in an opposite direction of the second pitch (Cesarini, Col 4, lines 6-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device of Videbaek in view of Trezza and Long so as to incorporate the first pitch being in an opposite direction of the second pitch as taught by Cesarini as this amounts to mere simple substitution of one method of controlling the speed of a carriage for another (MPEP 2143(I)(B)).
Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive.
Regarding claim 21, Videbaek in view of Trezza teaches the amended limitation of “retract the piercer relative to the cutter” as Trezza discloses that the lead screw is configured to retract the piercer independently of the cutter while the needle assembly is disposed within a patient to expose a distal portion of the piercer to an exterior of a patient while at least a portion of the piercer remains within the cutter (Trezza, Col 10, lines 31-35, wherein the citation of Trezza is based off of a broadest reasonable interpretation of Applicant’s use of the term “relative”, as Trezza discloses that the cutter moves relative to the piercer). Videbaek in view of Trezza also teaches the amended limitation of “the lead screw being offset relative to a longitudinal axis defined by the needle assembly” as Trezza discloses that the lead screw is offset relative to a longitudinal axis defined by the needle assembly (Trezza, Col 8, lines 59-62).
Regarding claims 40 and 43, Videbaek in view of Trezza and Long teaches the amended limitations of “compress a first resilient member in communication with the piercer and a second resilient member in communication with the cutter” of claim 40 and “compress a first spring configured to drive movement of the cutter carriage and a second spring configured to drive movement of the piercer carriage” of claim 43, as Trezza discloses compressing a first spring configured to drive movement of the cutter carriage (Trezza, Col 6, lines 14-19), while Long discloses a second spring configured to drive movement of the piercer carriage (In some embodiments, the actuator may be biased by a spring or the like to provide a rapid cutting motion (Long, Paragraph [0080]); the biasing mechanism may comprise one or more springs or deformable members arranged to control the flexibility of the cannula 102 (Long, Paragraph [0131])).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791